Citation Nr: 0333903	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  94-48 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for pigmented nevi, with 
dysplastic changes, to include as secondary to exposure to 
ionizing radiation. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from September 1945 to March 
1949.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 1995 and September 1997 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (RO) which denied the 
veteran's claim of service connection pigmented nevi, with 
dysplastic changes.

This case was previously before the Board in February 2001.  
At that time, the Board remanded the veteran's claim for 
additional development, including obtaining additional 
medical records, referral of the veteran's claim to the Under 
Secretary for Benefits and development pursuant to 38 C.F.R. 
§ 3.311, and VCAA compliance.  In response, the RO issued 
letters to the veteran in March 2001, August 2001, and 
October 2002, as well as requested dosimetry information from 
the Defense Threat Reduction Agency.  The case has now been 
returned to the Board for adjudication.
 

REMAND

The veteran claims entitlement to service connection for 
pigmented nevi, with dysplastic changes, as a result of 
exposure to ionizing radiation.  A review of the record leads 
the Board to conclude that additional development is 
necessary in this case before proceeding with appellate 
disposition, as the record does not contain sufficient 
development to render a decision as to the veteran's claim at 
this time.

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  

A review of the claims file does not reflect that the veteran 
was properly advised of the changes brought about by the 
VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.   The Board 
acknowledges that the RO, in a March 2001 letter, notified 
the veteran as to the provisions of the VCAA, the evidence to 
be provided by the veteran, and what evidence VA sought with 
respect to his claim of entitlement to service connection for 
pigmented nevi, with dysplastic changes, secondary to 
exposure to ionizing radiation.  However, the Board notes 
that a recent appellate decision resulted in changes in VCAA 
notification provisions and that the RO's letter was 
insufficient for purposes of compliance with the VCAA.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d. 1334 (Fed. Cir. 2003).  However, the Board 
cannot correct this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  The Court has indicated that the VA must satisfy its 
duty to notify the veteran as to what is needed to 
substantiate his claim and its duty to notify the veteran of 
VA's responsibilities in assisting the veteran in the 
development of his claims.  As such, given the guidance from 
the Court, this procedural error must be addressed prior to 
final appellate review.   

While in theory the Board has the authority to consider law 
not considered by the RO, a recent case from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of a VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 
38 U.S.C.A. § 5103.  See Disabled American Veterans, et. al. 
v. Secretary of Veterans Affairs, supra.  In that case, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board to provide the notice required by 
38 U.S.C.A. § 5103(a) and provide a claimant not less than 30 
days to respond to the notice, was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provided a claimant 
one year to submit evidence.  Therefore, at this point in 
time, the Board cannot provide notice to the veteran of the 
provisions of the VCAA.  

In addition, the Board notes that, in a decision promulgated 
on September 23, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, supra, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled American Veterans, supra (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to the VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Since this case is being returned to 
the RO in order to inform the veteran of the information or 
evidence necessary to substantiate his claim and which 
evidence the VA would seek to provide and which evidence the 
veteran was to provide, the RO will be able to provide notice 
consistent with this recent Federal Circuit Court case, 
including informing the veteran that a full year is allowed 
to respond to a VCAA notice.   

Accordingly, notwithstanding the efforts undertaken to 
prepare this claim for appellate review, the Board finds that 
a remand is in order to ensure full and complete compliance 
with the enhanced duty-to-notify and duty-to-assist 
provisions enacted by the VCAA.  

Additionally, following the aforementioned February 2001 
remand by the Board, the RO requested a review of the 
veteran's claim to the Under Secretary for Benefits pursuant 
to 38 C.F.R. § 3.311, including a determination as to whether 
the veteran's disease resulted from exposure to radiation 
while in service, and requested that the Defense Threat 
Reduction Agency (DTRA) provide a radiation dose assessment 
for the veteran's skin.  In June 2002, the Defense Threat 
Reduction Agency confirmed that the veteran was present at 
Operation CROSSROADS in 1946, but that a search of dosimetry 
data was negative for a record of radiation exposure for the 
veteran.  Nonetheless, scientific dose reconstruction 
indicated that the veteran would have received a probable 
dose of 0.8 rem gamma (rounded) and the DTRA provided 
approximate doses to the veteran's skin.  In April 2003, the 
Chief Public Health and Environmental Hazards Officer issued 
a radiation review memorandum in which she provided an 
opinion as to the likelihood that the veteran's pigmented 
nevi, with dysplastic changes, was related to ionizing 
radiation exposure during service, based on the estimated 
radiation dosage for the veteran.

In May 2003, the National Research Council published a report 
indicating that the methodology used to calculate upper-bound 
doses for both external and inhaled exposures by the DTRA 
often underestimated exposure and was highly uncertain.  
Since that time, the methodology has been revised in order to 
more accurately calculate the upper-bound doses of those 
veterans exposed to ionizing radiation.  The Board notes that 
the aforementioned April 2003 opinion by the Chief Public 
Health and Environmental Hazards Officer is based on a 
reconstructed dose estimate made prior to the commencement of 
the new methodology for calculating ionizing radiation dose 
estimates.  As such, the Board finds that, prior to deciding 
the veteran's claim, it must be determined whether the 
veteran's current dose estimate is correct and, if not, a new 
dose estimate must be obtained. 

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of his claim and the evidence, if any, 
that the RO will obtain for him.  See 
Quartuccio v. Principi, supra.  Any 
notice given, or action taken thereafter, 
must comply with the holdings of Disabled 
American Veterans v. Secretary of 
Veterans Affairs, supra and Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, supra.  

In particular, the RO is requested to 
send the veteran notice of the provisions 
of the VCAA, the kind of information and 
evidence needed from him, and what he 
could do to help his claim as well as his 
and the VA's responsibilities in 
obtaining evidence.  He should be given 
an opportunity to supply additional 
information, evidence, and/or argument 
and to identify additional evidence for 
VA to obtain regarding the veteran's 
claim of entitlement to service 
connection for pigmented nevi, with 
dysplastic changes, secondary to exposure 
to ionizing radiation.   The RO should 
then obtain any referenced records.  All 
new evidence and/or arguments must be 
associated with the veteran's claims 
folder.

2.  The RO should send the veteran's 
claims file to the Chief Public Health 
and Environmental Hazards Officer, who 
should provide a written statement as to 
whether the dose estimate provided in the 
April 2003 radiation review memorandum is 
correct in light of the changes of 
methodology for calculating radiation 
dose estimates since the May 2003 
National Research Council report.  

a.	If the Under Secretary for Health 
finds that the April 2003 radiation 
dose estimate is correct, the Under 
Secretary for Health should be 
requested to prepare a statement 
making such a confirmation, which is 
to be placed in the record.

b.	If the Under Secretary for Health 
determines that the reconstructed dose 
estimates provided by DTRA reflect 
that the radiation dose estimate is 
higher than previously calculated, the 
Under Secretary for Health should 
provide a new radiation dose estimate 
and then refer the veteran's file to 
the Under Secretary for Benefits for 
an opinion as to the likelihood that 
the veteran's pigmented nevi, with 
dysplastic changes, was caused by in-
service radiation exposure. 

3.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



